161 U.S. 246 (1896)
BALTZER AND TAAKS
v.
NORTH CAROLINA.
No. 52.
Supreme Court of United States.
Argued February 3, 4, 1896.
Decided March 2, 1896.
ERROR TO THE SUPREME COURT OF THE STATE OF NORTH CAROLINA.
Mr. Simon Sterne for plaintiff in error.
Mr. James E. Shepherd and Mr. Charles M. Busbee, (with whom was Mr. F.I. Osborne on the brief,) for defendant in error.
*247 MR. JUSTICE WHITE delivered the opinion of the court.
The claim presented in this case to the Supreme Court of the State of North Carolina differs somewhat from that relied on in that court in the case of Hermann R. Baltzer v. The State of North Carolina, No. 93 of the docket of this court. The question of the power in the state court to give the relief prayed for was by it decided adversely to the plaintiffs in error upon grounds identical with those considered by us in the case just decided. Our reasons for affirmance there expressed are conclusive of the issues here, and consequently the judgment is
Affirmed.